DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objections based upon Applicant’s submission of replacement figure 1B.

Specification
Examiner withdraws the specification objections based upon Applicant’s submission of replacement figure 1B.
	

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) rejection based upon Applicant’s cancelation of the two claim 35s.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21-22, 29, 31-33, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US 2018/0226543 A1) (“Masui”), in view of Wada et al. (US 2014/0167087 A1) (“Wada”).
Examiner note: Masui is the US equivalent to WO 2017/023502 A1 cited on the IDS filed January 29, 2019.
Regarding claim 18, Masui teaches at least in figures 1- 9:
a first pixel (figure 9 left most 910) comprising a first epitaxial layer (figure 3 element 310) and a second pixel (figure 9 second left most 910) comprising a second epitaxial layer (figure 3 element 310), 
each of the first epitaxial layer (210/310) and the second epitaxial layer (210/310) emitting light in operation (200/300 is an LED thus it will emit light when operated) and comprising a p-type region (111), an active region (113) on the p-type region (111), and an n-type region (112) on the active region (113); 
a first wavelength converting layer (430) on a first pixel (figure 9 left most 910) and a second wavelength converting layer (430) on a second pixel (figure 9 second left most 910), 
each of the first wavelength converting layer 430) and the second wavelength converting layer (430) on and in direct contact with respective ones of the first epitaxial layer (210/310)and 
a thin conformal layer (120/220/320/420) on the angled sidewalls of the first wavelength converting layer (430), that leaves the first emission surface of the first wavelength converting layer exposed (figure 4A-4C show this),
the thin conformal layer (120/220/320/420) comprising a reflective material (¶ 0020, where 120 et al. is a reflective side coating).

Masui does not explicitly show:
the first wavelength converting layer (430) comprising a first contact surface directly contacting the first epitaxial layer (where w2 is) and having a width that is equal to a width of the first epitaxial layer (w2) a first emission surface (where w1 is) having a width that is less than the width of the first contact surface, and angled sidewalls.
However, based upon figures 4A-4C and 3 it would have been obvious to one of ordinary skill in the art that the wavelength that the conversion block 430 could have been added to the device shown in figure 3. In making this modification to figure 3 it would have been obvious to one of ordinary skill in the art that 420 would cover the sides of 430 as shown in figure 4C. This modification is shown below. It would have been obvious because it would only require routine skill in the art to combine the elements shown in at least figures 4A-4C with figure 3. Thus, based upon the teachings of Masui this limitation would have been obvious to one of ordinary skill in the art.
This can be seen in Examiner’s annotated figures below. Where figure 3 shows a first shape with sloped sidewall, and figure 4C shows a stepped shaped with the conversion block. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    406
    668
    media_image1.png
    Greyscale


Masui does not show:
a thin conformal layer disposed on a first portion of the first emission surface of the first wavelength converting layer, 
and leaving a second portion of the first emission surface of the first wavelength converting layer exposed..


Wada teaches:
That the light reflecting layer (9) can be formed on the sidewalls of the wavelength converting layer (7) (figures 2B, 3B, 5A, 5C, 5E);
That the light reflecting layer (9) can be formed on the sidewalls of the wavelength  converting layer (7) and on the periphery of the top surface of the wavelength converting layer (7) leaving a middle portion of the wavelength converting layer free from the light reflecting layer (9) (figures 1B, 4, 5B, 5D); and at least
That the light reflecting layer (9) can be formed underneath the wavelength covering layer (9) (figure 6B).
Wada teaches that the function of the light reflecting layer is to prevent light from leaking around the LED chip and to make sure that the light is outputted upward out of the LED chip. ¶ 0014.
Therefore, Wada teaches that each of these layouts of the light reflecting layer (9) are obvious variants of each other. 

The combination of Wada and Masui teach:
a thin conformal layer (Masui 120/220/320/420) disposed on a first portion (Wada 9 on the left top and right top of 7) of the first emission surface of the first wavelength converting layer (Masui top of 440; Wada top of 7), and 

	The combination would have been obvious as a matter of choice for one of ordinary skill in the art as either a change of shape under MPEP 2144.04(IV)(B), as a rearrangement of parts under MPEP 2144.04(VI)(B), and/or as substituting one art recognized equivalent reflective layer (thin conformal layer) for another art recognized equivalent reflective layer under MPEP 2144.06. This is because, as stated above, Wada teaches that these different variations are obvious variants of each other.

Regarding claim 21, Masui teaches at least in figures 1- 9:
wherein the light emitting diode array is a monolithic segmented light emitting diode array (figure 9).
Regarding claim 22, Masui teaches at least in figures 1- 9:
further comprising center pixels comprising the first pixel and edge pixels comprising the second pixel (figure 9 can be redefined to have center pixels and edge pixels).

Masui does not explicitly show:
the second wavelength converting layer (430) comprising a first contact surface directly contacting the second epitaxial layer (where w2 is) and having a width that is equal to a width of the first epitaxial layer (w2) a first emission surface (where w1 is) having a width that is less than the width of the first contact surface, and angled sidewalls.
However, based upon figures 4A-4C and 3 it would have been obvious to one of ordinary skill in the art that the wavelength that the conversion block 430 could have been added to the 

    PNG
    media_image2.png
    204
    452
    media_image2.png
    Greyscale


Regarding claim 29, Masui teaches at least in figures 1- 9:
wherein the width of the first emission surface is less than 80% of the width of the first contact surface (while Masui does not teach this ratio of the first emission surface to the first contact surface it is considered a change of shape. MPEP 2144.04(IV)(B). This is because change the relative sizes of these elements would be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In the current Application there is no significance or criticality of the claimed ratios. Thus, per MPEP 2144.04(IV)(B) this limitation is obvious).
Regarding claim 31, Masui teaches at least in figures 1- 9:

Further, still since Applicant has not disclosed the material which will function as an absorptive material it is Examiner position that all materials will absorb some wavelengths of light in some amount. Thus, even a reflective layer will absorb some materials. Thus, it functions as an absorptive material. For this reason element 120/220/320/420 reads upon the claim.
Regarding claim 32, Masui teaches at least in figures 1- 9:
That the shape of the wavelength converting layer is the same shape as Applicant’s. While Masui may not teach the exact angle of the shape, it would have been obvious to one of ordinary skill in the art to change the shape of the wavelength converting layer such that it could have an angle between approximately 30 degrees and approximately 60 degrees in relation to the first surface of the epitaxial layer. MPEP 2144.04(IV)(B).
 Regarding claim 33, 
Claim 33 is obvious for the same reason and rational as claim 32 in that it is a change of shape which is obvious in view of Masui.
Regarding claim 36, Masui teaches at least in figures 1- 9:
wherein the first pixel is not in direct contact with the second pixel (this is shown in figure 9).
Regarding claim 39, Masui teaches at least in figures 1- 9:
wherein the width of the first emission surface (w1) is less than the width of the first epitaxial layer (w2).


Claims 19, 34, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US 2018/0226543 A1) (“Masui”), in view of evidentiary reference Akimoto et al. (US 2013/0285091 A1) (“Akimoto”).
Regarding claim 19, Masui teaches at least in figures 1- 9:
a first  layer (313) on a second surface (316) of the first pixel (figure 9 left most 910) distal to the wavelength converting layer (430); and
a second  layer (313) on a second surface (316) of the second pixel (figure 9 second left most 910) distal to the wavelength converting layer (430), 
the first  layer and the second  layer (313) each connected to a mount (920). 

Masui does not teach:
the first  layer and the second  layer each connected to a mount through a bonding layer. 

Evidentiary reference Akimoto teaches:
That p-side terminal and n-side terminal use a bonding material, solder, to mount the LED device to a mounting substrate. ¶¶ 0036-37.
It would have been obvious to one of ordinary skill in the art that the devices of Masui shown in figure 9 would be bonded to the substrate 920 by means of a bonding layer such as solder. This is because it common practice that devices such as the LED of Masui will be soldered/bonded to a substrate/mounting  layer.
Regarding claim 34, Masui teaches at least in figures 1- 9:

the first epitaxial layer (figure 3 element 310) has a second epitaxial surface opposite the first epitaxial surface (the surface of 310/410 that does not contact 430), and 

Masui does not teach:
a width of the first epitaxial surface  and a width of the second epitaxial surface are equal to each other and to a maximum width of the first epitaxial layer

However, Evidentiary reference Akimoto teaches:
a width of the first epitaxial surface (part of 11 next to 30) and a width of the second epitaxial surface (part of 11 next on a surface opposite to 30) are equal to each other and to a maximum width of the first epitaxial layer (the widths of 11 are equal as shown in the abstract drawing).
the prior art device. Since there has been no showing that the alleged inventive device would perform differently than the prior art device, the limitations of claim 35 are not patentably distinct from the prior art.
Regarding claim 37, evidentiary reference Akimoto teaches:
wherein the first wavelength converting layer (30) has a different shape from that of the first epitaxial layer (15).

Regarding claim 38, Masui teaches at least in figures 1- 9:
The limitations of claim 38 are considered a changes in the relative dimensions of the device. As stated in MPEP 2144.04(IV)(A), in Gardnerv.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from 
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US 2018/0226543 A1) (“Masui”), in view of evidentiary reference Koizumi et al. (US 5,943,586) (“Koizumi”).
Regarding claim 23, Masui does not teach:
Wherein a distance from the center of the first pixel to the center of the second pixel is 120 µm or less.
Koizumi teaches:
That when the LEDs of Masui are used in a good quality printer, one would want a distance from the center of the first pixel to the center of the second pixel (e.g. pitch) to be 120 µm or less. This is because Koizumi teaches that one would want the pitch to be 42.3 µm ± 10 µm. Col. 1 at lines 24-32. 
Thus, it is obvious that the spacing between the LEDs is a result effective variable and/or a matter of choice for one of ordinary skill in the art based upon the use case of the LEDs.
Regarding claim 24, 
Based upon the analysis of claim 23 it is obvious that the spacing between LEDs is also a result effective variable based upon the use case or the design requirements.

Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US 2018/0226543 A1) (“Masui”), in view of Bhat et al. (US 2015/0243842 A1) (“Bhat”).
Regarding claim 25, Masui does not teach:
wherein a height of the first wavelength converting layer is a same height as a height of the first epitaxial layer.

Bhat teaches:
That in a semiconductor LED the total thickness of all the semiconductor material, e.g. epitaxial layer, can be less than 10 µm. ¶ 0021. And, that the thickness of a wavelength converting layer may be at least 0.5 µm and no more than 100 thick µm, depending on the material of the wavelength converting layer. ¶ 0038. Thus, Bhat teaches that the height, or thickness, of the first wavelength converting layer is a same height as a height of the first epitaxial layer. MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to search for an combine the teachings of Bhat as they relate to the thickness of the different materials because Masui is silent with respect to said thicknesses. Since Bhat is silent to the thickness one of ordinary skill in the art would have searched (e.g. research) what the thicknesses of the different layers needed to be to form the device of Masui. This search would have led to Bhat as Bhat is in the same field of endeavor, LEDs, as Masui.
Regarding claim 26, Bhat teaches:
wherein the height of the first wavelength converting layer is 5 µm to 100 µm. ¶ 0038.
Regarding claim 27, Bhat teaches:

Regarding claim 28, Bhat teaches:
wherein the height of the first epitaxial layer is 3 µm to 20 µm (¶ 0021, where the first epitaxial layer can be 10 µm).




Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. 
Applicant avers that based upon Applicant’s amendments that Examiner cannot establish a prima facie case of obviousness because the prior art does not show that the thin conformal layer (reflective layer) in on top side surfaces of the wavelength conversion layer. 
Examiner respectfully disagrees because the prior art of Wada shows that the reflective layer 9 can be on top side surfaces of the wavelength conversion layer 7.
Applicant further, asserts that ¶ 0051, and ¶ 0077 show that the newly claimed feature is significant. 
Examiner respectfully disagrees because ¶ 0051 is boilerplate langue not directed to any specific embodiment. See generally D Three Enter., LLC v. SunModo Corp., 890 F.3d 1042, 1051 (Fed. Cir. 2018) (where boilerplate language in a specification does show adequate disclosure). Further, ¶ 0071 does not state any benefit of having the thin conformal layer on the top surface of the wavelength conversion layer. 
It is further noted that Applicant has ignored ¶ 0068 where Applicant states:
  FIG. 1H shows removing a portion of the non-emission layer 140 to expose the upper surface 136 of the wavelength converting layer 130. The portion of the non-emission layer may be removed using conventional grinding techniques, such as, for example planarization and chemical mechanical planarization (CMP). Optionally, portions of the non-emission layer 140 may be removed from the upper surface 136 using a conventional patterning and It should be noted that these portions 125 may remain on any of the embodiments described herein.
Emphasis added. 
This paragraph makes clear that there is no significance to having the thin conformal layer (reflective layer) on the top side surfaces of the wavelength conversion layer or not. It is optional as it may remain or it may not remain. Therefore, the argument that the thin conformal layer being on the top side surfaces of the wavelength conversion layer is significant is contrary to Applicant’s specification. Especially in regards to the elected species, Species A figures 1D-1H, exemplified in figure 1H.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.